EXHIBIT 10.32

FIRST ADDENDUM TO LEASE AGREEMENT

This Addendum is entered into on the 22st day of February 2007, by and between
Pecten Court Mountain View Associates, LLC herein called Landlord and Notify
Technology Corporation herein called Tenant. This addendum shall amend and
modify the existing Lease agreement entered into on February 27, 2006 and
expires May 31, 2007.

Subject lease shall be modified and amended as follows:

 

  1. This addendum is for an expansion space commonly described as 1054 S. De
Anza Blvd., Ste. 105, San Jose, California. Rentable area is approximately 2,545
square feet.

 

  2. Pecten Court Mountain View Associates, LLC shall be owner and Landlord. All
lease payments shall be made payable to Pecten Court Mountain View Associates,
LLC at 142 So. Santa Cruz, Ave., Los Gatos, California 95030 or place or places
designated by Landlord.

 

  3. This addendum does not supersede any estoppel agreements executed by Lessee
and Lessee hereby expressly reaffirms all terms and conditions contained in said
estoppel agreements.

 

  4. The base monthly rent for the uses of subject premises shall be as follows:

 

4/1/07 - 3/31/09   $2.30 sq ft   $5,853.50



--------------------------------------------------------------------------------

  5. All terms and conditions contained in the original lease above described
not consistent with the terms and modifications contained herein are reaffirmed
and shall be made part hereof.

 

  6. Tenant agrees that Tenant will keep the terms of this Agreement in
strictest confidence, and Tenant will not disclose, communicate, or advertise
the terms of this Agreement or any information regarding Lease without
Landlord’s specific prior written consent in each instance. Tenant acknowledges
that breach of this requirement may result in direct and indirect damage to
Landlord both with respect to this transaction and other business dealing by
Landlord with other parties.

 

  LANDLORD     TENANT   Pecten Court Mountain View Associates, LLC     Notify
Technology Corporation  

/S/ STEVE SUNDEEN

   

/S/ GERALD W. RICE

  BY STEVE SUNDEEN     BY (GUARANTY)